t c memo united_states tax_court edward w clough petitioner v commissioner of internal revenue respondent docket no 21898-05l filed date edward w clough pro_se louise r forbes for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the collection of petitioner’s and federal_income_tax liabilities unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in shrewsbury massachusetts when his petition in this case was filed petitioner failed to file federal_income_tax returns for and respondent prepared substitute returns pursuant to sec_6020 and determined deficiencies for all relevant years respondent mailed a notice_of_deficiency dated date for and to petitioner and petitioner received the notice however the record does not disclose whether respondent mailed a notice_of_deficiency to petitioner for petitioner failed to petition this court regarding the notice_of_deficiency for and and on date respondent assessed tax deficiencies against petitioner for and also on date respondent assessed a tax_deficiency against petitioner for for reasons that are not explained in the record in date respondent erroneously abated the deficiencies owed by petitioner for and on date respondent reversed the abatement and reinstated the assessment and on april petitioner attached a copy of this notice to his request for a sec_6330 hearing respondent reversed the abatements and reinstated the and assessments respondent subsequently sent petitioner notices of balance due for the unpaid balances of the and assessments on date respondent mailed to petitioner a final notice_of_intent_to_levy and your right to a hearing under sec_6330 in response petitioner submitted a timely request for a sec_6330 hearing attaching to it a nine-page statement containing mostly frivolous and groundless arguments petitioner’s case was originally assigned to settlement officer s gropack officer gropack after reviewing petitioner’s request for a hearing officer gropack mailed to petitioner a letter dated date indicating that the appeals_office does not provide a face-to-face hearing if the only issues raised are frivolous or groundless the arguments included in petitioner’s hearing request are frivolous or groundless petitioner is not entitled to a face-to-face hearing if the only issues raised are frivolous and groundless and petitioner could have a telephone or correspondence hearing to discuss any relevant challenges to respondent’s proposed collection action officer gropack scheduled a telephone hearing for date but also informed petitioner that if he wanted to have a face-to-face hearing he would have to send a letter to officer gropack describing the legitimate issues he wished to discuss on date petitioner submitted a letter to officer gropack containing frivolous and groundless arguments and a request for a face-to-face hearing at the closest appeals_office to petitioner’s residence respondent transferred petitioner’s case to the boston appeals_office where it was assigned to settlement officer lisa boudreau officer boudreau or hearing officer by letter dated date officer boudreau advised petitioner that he did not qualify for a face- to-face hearing because the arguments he had presented were frivolous officer boudreau reiterated that petitioner would only receive a face-to-face hearing if he presented legitimate issues in the alternative officer boudreau offered petitioner a telephone hearing and the right to discuss by correspondence any relevant challenges to the proposed levy in a letter dated date petitioner continued to assert frivolous arguments refused to participate in a telephone hearing and reiterated his request for a face-to-face hearing on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s outstanding tax_liabilities for the years in issue in the notice_of_determination and an attachment to the notice the appeals_office determined that the proposed levy should be sustained because all statutory and administrative requirements had been met petitioner had raised only frivolous arguments petitioner did not propose a viable collection alternative and the intrusiveness of the enforced collection was necessary to provide for the efficient collection of the taxes owed however in the attachment to the notice_of_determination the appeals office3 stated the following i have not verified whether the taxpayer received a statutory_notice_of_deficiency for form_1040 for the calendar_year ending date and as such he may be able to challenge the existence or amount of the liability neither the notice_of_determination nor the attachment indicates that the appeals_office considered the legal effect on the assessment of a failure by respondent to issue a notice_of_deficiency for to petitioner on date the petition in this case was filed among his arguments petitioner alleges that respondent’s determination is invalid because petitioner never received a valid notice_of_deficiency petitioner was denied an opportunity to challenge the existence of the underlying tax_liability for the years at issue respondent never assessed 3although the attachment was unsigned we infer from the attachment that it was prepared by officer boudreau as it summarizes in the first person what happened during the sec_6330 proceeding petitioner’s alleged tax_liability or delivered notice_and_demand for payment and respondent failed to comply with statutory and regulatory provisions for sec_6330 hearings by refusing to grant petitioner a face-to-face hearing opinion i determination to proceed with collection sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the hearing unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedures have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite the court reviews any other administrative determination regarding the proposed levy action for abuse_of_discretion id an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 a and notice_of_deficiency petitioner argues that he did not receive a valid notice_of_deficiency for and however petitioner does not dispute that respondent mailed him a notice_of_deficiency dated date for and or that he received it his arguments focus solely on the adequacy of the notice among his arguments petitioner claims that the notice was not delivered by an authorized party was not signed and showed no deficiency petitioner’s assertions however are completely without merit a notice_of_deficiency is validly issued if sent by certified or registered mail to the taxpayer’s last_known_address sec_6212 and b there is no requirement that the notice be specially delivered by an authorized agent the commissioner is also under no obligation to sign a statutory_notice_of_deficiency in order for the notice to be valid sec_6212 see 71_f2d_673 2d cir affg 26_bta_60 50_tc_509 stone v commissioner tcmemo_1998_314 moreover petitioner’s interpretation that the notice he received represented a mere suggestion to pay tax is baseless given the clarity of the language used the notice was clearly labeled notice_of_deficiency stated that additional_amounts were owed and provided a detailed listing of the deficiencies determined by sec_7522 provides insight as to the content required in a notice_of_deficiency by stating that any notice to which this section applies shall describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice however sec_7522 also provides that an inadequate description shall not invalidate such notice respondent for the years covered by the notice we reject petitioner’s misguided reading of the notice and hold that respondent complied with all statutory requirements for a valid notice_of_deficiency assessment and notice_and_demand petitioner argues that respondent failed to validly assess petitioner’s tax_liabilities federal tax assessments are formally recorded on a summary record of assessment when they are made sec_6203 the summary record must provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the appeals_office to rely on a particular document to verify that it properly assessed the tax_liabilities in question see 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir kubon v commissioner tcmemo_2005_71 it is now well established that appeals officers may rely on form_4340 certificate of assessments payments and other specified matters to verify because we find that petitioner received a valid notice_of_deficiency for and petitioner is precluded from contesting his underlying tax_liability for and form_4340 certificate of assessments payments and other specified matters constitutes a valid verification that the requirements of any applicable law or administrative procedure have been met under sec_6330 see 119_tc_252 that a valid assessment was made see 118_tc_162 schaper v commissioner tcmemo_2002_203 schroeder v commissioner tcmemo_2002_190 absent a showing of irregularity a form_4340 is sufficient to establish that a valid assessment was made see nestor v commissioner supra pincite 115_tc_35 yazzie v commissioner tcmemo_2004_233 in the present case the forms for and identify petitioner the type of liability assessed the taxable_period and the amount of the assessment because petitioner does not identify any irregularities in the assessment procedure used to assess the and liabilities we must conclude that valid assessments for those years were made petitioner also argues that respondent failed to issue notice_and_demand for payment with respect to the liabilities the appeals officer may rely on form_4340 to verify that a notice_and_demand for payment was sent to the taxpayer see schaper v commissioner supra schroeder v commissioner supra in this case the forms for and show that respondent issued to petitioner notices of balance due for each of the unpaid tax_liabilities petitioner has failed to notices of balance due constitute notice_and_demand for payment within the meaning of sec_6303 see thompson v commissioner tcmemo_2004_204 henderson v commissioner tcmemo_2004_157 standifird v commissioner t c memo continued present any credible_evidence that notice_and_demand was not issued as indicated on the forms consequently we conclude that notices and demands were properly issued to petitioner with respect to the liabilities sec_6330 hearing lastly petitioner argues that he was denied a proper sec_6330 hearing petitioner’s principal argument is that respondent improperly denied him a face-to-face sec_6330 hearing we have held repeatedly that because a hearing conducted under sec_6330 is an informal proceeding instead of a formal adjudication a face-to-face hearing is not mandatory see 115_tc_329 davis v commissioner supra pincite accordingly while a hearing may take the form of a face-to-face meeting a proper sec_6330 hearing may also be conducted by telephone or written correspondence katz v commissioner supra pincite sec_301_6330-1 q a-d6 proced admin regs once a taxpayer is given a reasonable opportunity for a hearing and fails to avail himself of that opportunity this court has sustained respondent’s determination to proceed with collection based upon an appeals officer’s review of the case file see eg bean v continued affd 72_fedappx_729 9th cir commissioner tcmemo_2006_88 ho v commissioner tcmemo_2006_41 leineweber v commissioner tcmemo_2004_17 petitioner repeatedly asserted frivolous and groundless arguments regarding all of his unpaid tax_liabilities throughout the sec_6330 hearing process and at trial the appeals_office offered petitioner the right to conduct his sec_6330 hearing by telephone and or through written correspondence the appeals_office also advised petitioner on several occasions that it would grant petitioner’s request for a face-to-face hearing if petitioner identified relevant issues he wanted to discuss in lieu of identifying relevant issues petitioner continually responded with more frivolous arguments and refused to participate in a telephone hearing at no time did petitioner identify any relevant issue he would discuss if granted a face- to-face hearing with respect to petitioner’s and liabilities we hold that respondent did not err in refusing to grant petitioner a face-to-face hearing and we sustain respondent’s proposed collection action b sec_6330 provides that a hearing officer during a sec_6330 hearing shall obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met the obligation imposed upon a hearing officer by sec_6330 is mandatory the hearing officer’s obligation to obtain verification that applicable legal and administrative procedures have been met attaches whenever a taxpayer has made a timely request for a hearing see sec_6330 if a person requests a hearing under subsection a b such hearing shall be held by the internal_revenue_service office of appeals when a taxpayer makes a timely request for a sec_6330 hearing the hearing must be offered and it must be conducted in accordance with sec_6330 we examine the record to decide whether the hearing officer complied with sec_6330 in the notice_of_determination the appeals_office refers petitioner to an attached statement which shows in detail the matters we considered at your appeals hearing and our conclusions about them and concludes that the issuance of the final notice and the proposed levy action are fully sustained in the attachment to the notice_of_determination the hearing officer states that she did not verify whether petitioner received a statutory_notice_of_deficiency for in the hearing officer’s activity record which was introduced as an exhibit by respondent the hearing officer made the following entry for date per the form_4340 for contains no reference to a notice_of_deficiency being issued for that year and the record does not contain a copy of a notice_of_deficiency for the documents that were requested for these are not the snod requested dln of the tc checked ics no ics history for this t p the activity record also shows that the hearing officer made the following entry on date to date i have been unable to verify a snod for for liability issues are precluded from consideration for they may not be but the t p has not brought up any relevant arguments just frivolous arguments the relevant parts of the record summarized above establish that the hearing officer did not receive verification during petitioner’s sec_6330 hearing that respondent had issued a notice_of_deficiency for to petitioner before assessing petitioner’s deficiency moreover the record contains no indication that the hearing officer or the appeals_office considered the effect on the assessment of a failure by respondent to verify that a notice_of_deficiency for was mailed to petitioner 9although the entries in the activity record are not always intelligible due to the coding and numbering utilized by respondent’s employees we understand the term snod to be an acronym for a statutory_notice_of_deficiency if the secretary10 determines that there is a deficiency in income_tax he may send a notice_of_deficiency to the taxpayer by certified mail or registered mail sec_6212 the notice must be sent to the taxpayer’s last_known_address sec_6212 within days or days if the notice is addressed to a person outside the united_states after the notice_of_deficiency is mailed the taxpayer may file a petition with the tax_court for a redetermination of the deficiency sec_6213 sec_6213 expressly prohibits the secretary except in the case of termination and jeopardy assessments made under sec_6851 sec_6852 and sec_6861 from assessing a deficiency and attempting to collect a deficiency before a notice of 10the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 deficiency is sentdollar_figure see 125_tc_14 as we previously noted sec_6330 requires an officer who is presiding over a sec_6330 hearing to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met the record before us clearly establishes that the hearing officer in this case did not receive verification that a critical legal requirement for a valid assessment had been met she did not personally verify or receive any verification from the secretary or his designee that a notice_of_deficiency had been sent to petitioner for absent such verification it was impossible for the hearing officer to properly conclude as required by sec_6330 that applicable legal and sec_6213 provides in pertinent part except as otherwise provided in sec_6851 sec_6852 or sec_6861 no assessment of a deficiency and no levy or proceeding in court for its collection shall be made begun or prosecuted until such notice has been mailed to the taxpayer nor until the expiration of such day or 150-day period as the case may be nor if a petition has been filed with the tax_court until the decision of the tax_court has become final notwithstanding the provisions of sec_7421 the making of such assessment or the beginning of such proceeding or levy during the time such prohibition is in force may be enjoined by a proceeding in the proper court including the tax_court and a refund may be ordered by such court of any amount collected within the period during which the secretary is prohibited from collecting by levy or through a proceeding in court under the provisions of this subsection administrative requirements had been met with respect to the assessment of the deficiency although petitioner made numerous frivolous and groundless arguments including arguments that he is not required to pay income_tax and that no law authorizes the internal_revenue_service to make substitute returns and generally engaged in irresponsible behavior during the sec_6330 hearing process and at trial his conduct does not obviate the responsibility of a hearing officer under sec_6330 to obtain verification that the legal and administrative requirements for a proper assessment and related collection activity have been met because it is clear from the record that the hearing officer did not obtain or receive verification that respondent had issued a notice_of_deficiency for to petitioner we must conclude that the requirements of sec_6330 were not met and that the appeals office’s conclusion to the contrary was erroneous see freije v commissioner supra pincite because it is clear that the appeals_office reached its conclusion regarding the sec_6330 requirement without a sound basis for the conclusion in either fact or law we hold that the appeals_office among his arguments petitioner asserts that there is no statutory authority for imposing liability in connection with the income taxes at issue and that no statute requires him to pay the taxes assessed abused its discretion in sustaining respondent’s levy action with respect to the liability ii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if it appears that the taxpayer has instituted or maintained a proceeding primarily for delay or that the taxpayer's position is frivolous or groundless sec_6673 applies to proceedings under sec_6330 see 115_tc_576 in proceedings under sec_6330 we have imposed the penalty on taxpayers who raised frivolous and groundless arguments with respect to the legality of the federal tax laws see eg roberts v commissioner t c pincite eiselstein v commissioner tcmemo_2003_22 yacksyzn v commissioner tcmemo_2002_99 in a motion for summary_judgment and to impose a penalty under sec_6673 respondent warned petitioner that his unfounded allegations constituted a frivolous appeal subject_to monetary sanctions under sec_6673 although we denied the motion before trial because we were not convinced that summary_judgment was appropriate petitioner continued at trial to assert meritless arguments regarding the validity of the notice_of_deficiency his obligation to pay taxes and other matters petitioner's conduct to date as summarized in this opinion demonstrates that petitioner's arguments challenging respondent's collection action with respect to petitioner's liabilities were frivolous and or groundless we shall require petitioner to pay to the united_states a penalty under sec_6673 in the amount of dollar_figure our conclusion that it is appropriate to impose a sec_6673 penalty on petitioner is the direct result of petitioner's arguments we believe that our conclusion is warranted even though we have also held that the appeals_office abused its discretion regarding petitioner's liability our holding regarding the liability is not the result of any argument that petitioner made rather it stems from the rather obvious failure of respondent as shown by the record to present verification to the hearing officer that he issued a notice_of_deficiency for to petitioner before he assessed the deficiency our authority to impose a sec_6673 penalty in this case arises from sec_6673 and is invoked by petitioner's frivolous and groundless arguments regarding his liabilities there is nothing in sec_6673 to suggest that our authority to impose a sec_6673 penalty is constrained in any way by the fact that petitioner was lucky enough to obtain a favorable ruling regarding respondent's proposed collection action with respect to the liability we have considered the remaining arguments of both parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate decision will be entered
